DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (US 20150210280 A1) in view of Polonsky (US 20180267149 A1).
Regarding Claim 1, Agnew teaches method of operating an autonomous driving vehicle (ADV) (Agnew, [0017] “The automatic braking system…may be used to brake the vehicle…during autonomous and semi-autonomous vehicle operations”), the method comprising: determining a confidence score for an obstacle (Agnew, [0026] “determine a confidence that the collision will occur (calculate a corresponding collision confidence value” Examiner interprets “confidence value” as score), in response to detecting the obstacle based on sensor data obtained from one or more sensors (Agnew, [0034] “In addition to the camera…the collision avoidance system…may use other systems and sensors to assist in identifying objects…Such systems and sensors may include, but are not limited to: proximity sensors…LIDAR, RADAR, ultrasound, GPS…radio sensors, etc.” Examiner interprets “objects” as reading on obstacles), the confidence score representing a confidence level concerning certainty of the obstacle (Agnew, [0036] “confidence number based upon the probability of collision with the object”); generating a driving decision for the ADV based on a prediction of potential movement of the obstacle (Agnew, [0026] “The controller…executes an algorithm based on the predictive models of the vehicle path…and the object path…and calculate the optimal braking response for the most relevant collision, given the collision weight and time at which it will occur”); in response to determining that the confidence score is below a predetermined confidence threshold (Agnew, Fig 4 shows the confidence score (value) below a predetermined confidence threshold, [0030] “detected collisions with a low confidence value such as is shown by line 68”), delaying executing the driving decision for a period of time (Agnew, [0030] “For detected collisions with a low confidence value such as is shown by line 68, the system…waits longer to intervene” Examiner interprets “waits” as delaying); and otherwise planning a path to drive the ADV based on the driving decision without delay (Agnew, [0027] “when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur”).

Agnew does not teach a distance between the ADV and the obstacle is greater than a predetermined distance threshold.  However, Polonsky teaches this limitation.  (Polonksy, [0092] “determines whether a distance to the object of interest is greater than a predefined threshold distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a distance between the ADV and the obstacle is greater than a predetermined distance threshold as taught by Polonsky in order to calculate “a distance to the object based on the calculated time interval” in order to avoid collision with the obstacle. (Polonsky, [0056]).

Regarding Claim 2, Modified Agnew teaches the method of claim 1, further comprising: determining that the obstacle is a static obstacle based on the sensor data (Agnew, [0037] “the cameras…sensors…and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified as indicated…Classification can include identifying if the object is fixed” Examiner interprets “fixed” as static); determining a current status of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”); and calculating the confidence score based on a current status of the obstacle (Agnew, [0033] “As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller…continually generates updated predictive models based on movement of the object…and the vehicle…to enable recalculation of the confidence number over the course of the braking maneuver”).  

Regarding Claim 3, Modified Agnew teaches method of claim 2, wherein the current status of the obstacle comprises one or more of a speed of the obstacle or a type of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”).  

Regarding Claim 4, Modified Agnew teaches the method of claim 1, further comprising: determining that the obstacle is a dynamic obstacle based on the sensor data (Agnew, [0037] “the cameras…sensors…and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified…Classification can include identifying if the object is…moving” Examiner interprets “moving” as dynamic); Atty. Docket No.: 209922.0471.3 (P433) 27predicting a moving trajectory of the obstacle based on moving history of the obstacle (Agnew, Fig 6 Box 86 shows the step of creating “predictive model of object path”, Examiner interprets “path” as trajectory); and calculating the confidence score based on the moving trajectory of the obstacle (Agnew, Fig 6 Box 88 shows the step of “determine collision confidence”).  

Regarding Claim 5, Modified Agnew teaches the method of claim 4, wherein the confidence score is calculated further based on a current status of the obstacle (Agnew, [0033] “As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller…continually generates updated predictive models based on movement of the object…and the vehicle…to enable recalculation of the confidence number over the course of the braking maneuver”).  

Regarding Claim 6, Modified Agnew teaches the method of claim 1, wherein the driving decision is a yield decision to slow down the ADV (Agnew, [0019] “automatic braking system…may be actuated to slow…the vehicle”, Fig 6 Box 90 shows the deceleration decision control to slow down the ADV “light brake” )

Regarding Claim 7, Modified Agnew teaches the method of claim 1, wherein the driving decision is a stop decision to stop the ADV (Agnew, [0019] “automatic braking system…may be actuated to….stop the vehicle”, Fig 6 Box 90 shows the deceleration decision control to stop the ADV “hard brake” ).

Regarding Claim 8, Modified Agnew teaches the operations comprising: determining a confidence score for an obstacle (Agnew, [0026] “determine a confidence that the collision will occur (calculate a corresponding collision confidence value)” Examiner interprets “confidence value” as score), in response to detecting the obstacle based on sensor data obtained from one or more sensors (Agnew, [0034] “In addition to the camera…the collision avoidance system…may use other systems and sensors to assist in identifying objects…Such systems and sensors may include, but are not limited to: proximity sensors…LIDAR, RADAR, ultrasound, GPS…radio sensors, etc.” Examiner interprets “objects” as reading on obstacles), the confidence score representing a confidence level concerning certainty of the obstacle (Agnew, [0036] “confidence number based upon the probability of collision with the object”); generating a driving decision for the ADV based on a prediction of potential movement of the (Agnew, [0026] “The controller…executes an algorithm based on the predictive models of the vehicle path…and the object path…and calculate the optimal braking response for the most relevant collision, given the collision weight and time at which it will occur”); in response to determining that the confidence score is below a predetermined confidence threshold (Agnew, Fig 4 shows the confidence score (value) below a predetermined confidence threshold, [0030] “detected collisions with a low confidence value such as is shown by line 68”), delaying executing the driving decision for a period of time (Agnew, [0030] “For detected collisions with a low confidence value such as is shown by line 68, the system…waits longer to intervene” Examiner interprets “waits” as delaying); and otherwise planning a path to drive the ADV based on the driving decision without delay (Agnew, [0027] “when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur”). 

Agnew, as modified, does not teach non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) and the obstacle is greater than a predetermined distance threshold. However, Polonksy teaches these limitations

Polonsky teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) (Polonsky, [0113] “non-transitory computer readable recording medium for storing one or more programs (i.e., software modules)”) and the obstacle is greater than a predetermined distance threshold (Polonsky, [0092] “determines whether a distance to the object of interest is greater than a predefined threshold distance”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium and distance between the ADV and the obstacle is greater than a predetermined distance threshold as taught by Polonsky in order to have “specific information stored therein and including at least one of a size and shape of an object defined as the object of interest” (Polonksy, [0091]) and to calculate “a distance to the object based on the calculated time interval” in order to avoid collision with the obstacle (Polonsky, [0056]).

Regarding Claim 9, Modified Agnew teaches wherein the operations further comprise:  Atty. Docket No.: 209922.0471.3 (P433) 28determining that the obstacle is a static obstacle based on the sensor data (Agnew, [0037] “the cameras…sensors…and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified as indicated…Classification can include identifying if the object is fixed” Examiner interprets “fixed” as static); determining a current status of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”); and calculating the confidence score based on a current status of the obstacle (Agnew, [0033] “As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller…continually generates updated predictive models based on movement of the object…and the vehicle…to enable recalculation of the confidence number over the course of the braking maneuver”).   Agnew, as modified, does not teach the machine-readable medium of claim 8. However, Polonksy teaches this limitation (Polonsky, [0113] “non-transitory computer readable recording medium for storing one or more programs (i.e., software modules)”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as stored therein and including at least one of a size and shape of an object defined as the object of interest” (Polonksy, [0091]).

Regarding Claim 10, Modified Agnew teaches wherein the current status of the obstacle comprises one or more of a speed of the obstacle or a type of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”).  Agnew, as modified, does not teach the machine-readable medium of claim 10. However, Polonksy teaches this limitation (Polonsky, [0113] “non-transitory computer readable recording medium for storing one or more programs (i.e., software modules)”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Polonsky in order to have “specific information stored therein and including at least one of a size and shape of an object defined as the object of interest” (Polonksy, [0091]).

Regarding Claim 11, Modified Agnew teaches wherein the operations further comprise: determining that the obstacle is a dynamic obstacle based on the sensor data (Agnew, [0037] “the cameras…sensors…and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified…Classification can include identifying if the object is…moving” Examiner interprets “moving” as dynamic); predicting a moving trajectory of the obstacle based on moving history of the obstacle (Agnew, Fig 6 Box 86 shows the step of creating “predictive model of object path”, Examiner interprets “path” as trajectory); and calculating the confidence score based on the moving trajectory of the obstacle (Agnew, Fig 6 Box 88 shows the step of “determine collision confidence”).  Agnew, as modified, does not teach the machine-readable medium of claim 8. However, Polonksy teaches this limitation (Polonsky, [0113] “non-transitory computer readable recording medium for storing one or more programs (i.e., software modules)”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Polonsky in order to have “specific information stored therein and including at least one of a size and shape of an object defined as the object of interest” (Polonksy, [0091]).

Regarding Claim 12, Modified Agnew teaches wherein the confidence score is calculated further based on a current status of the obstacle (Agnew, [0033] “As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller…continually generates updated predictive models based on movement of the object…and the vehicle…to enable recalculation of the confidence number over the course of the braking maneuver”).  Agnew, as modified, does not teach the machine-readable medium of claim 11. However, Polonksy teaches this limitation (Polonsky, [0113] “non-transitory computer readable recording medium for storing one or more programs (i.e., software modules)”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Polonsky in order to have “specific information stored therein and including at least one of a size and shape of an object defined as the object of interest” (Polonksy, [0091]).

Regarding Claim 13, Modified Agnew teaches wherein the driving decision is a yield decision to slow down the ADV (Agnew, [0019] “automatic braking system…may be actuated to slow…the vehicle”, Fig 6 Box 90 shows the deceleration decision control to slow down the ADV “light brake” ).  Agnew, as modified, does not teach the machine-readable medium of claim 8. However, Polonksy teaches this limitation (Polonsky, [0113] “non-transitory computer readable recording medium for storing one or more programs (i.e., software modules)”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Polonsky in order to have “specific information stored therein and including at least one of a size and shape of an object defined as the object of interest” (Polonksy, [0091]).

Regarding Claim 14, Modified Agnew teaches wherein the driving decision is a stop decision to stop the ADV (Agnew, [0019] “automatic braking system…may be actuated to….stop the vehicle”, Fig 6 Box 90 shows the deceleration decision control to stop the ADV “hard brake” ).  Agnew, as modified, does not teach the machine-readable medium of claim 8. However, Polonksy teaches this limitation (Polonsky, [0113] “non-transitory computer readable recording medium for storing one or more programs (i.e., software modules)”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a non-transitory machine-readable medium as taught by Polonsky in order to have “specific information stored therein and including at least one of a size and shape of an object defined as the object of interest” (Polonksy, [0091]).

Regarding Claim 15, Modified Agnew teaches the operations including Atty. Docket No.: 209922.0471.3 (P433) 29determining a confidence score for an obstacle (Agnew, [0026] “determine a confidence that the collision will occur (calculate a corresponding collision confidence value)”), in response to detecting the obstacle based on sensor data obtained from one or more sensors (Agnew, [0034] “In addition to the camera…the collision avoidance system…may use other systems and sensors to assist in identifying objects…Such systems and sensors may include, but are not limited to: proximity sensors…LIDAR, RADAR, ultrasound, GPS…radio sensors, etc.” Examiner interprets “objects” as reading on obstacles), the confidence score representing a confidence level concerning certainty of the obstacle (Agnew, [0036] “confidence number based upon the probability of collision with the object”), generating a driving decision for the ADV based on a (Agnew, [0026] “The controller…executes an algorithm based on the predictive models of the vehicle path…and the object path…and calculate the optimal braking response for the most relevant collision, given the collision weight and time at which it will occur”), in response to determining that the confidence score is below a predetermined confidence threshold (Agnew, Fig 4 shows the confidence score (value) below a predetermined confidence threshold, [0030] “detected collisions with a low confidence value such as is shown by line 68”), delaying executing the driving decision for a period of time (Agnew, [0030] “For detected collisions with a low confidence value such as is shown by line 68, the system…waits longer to intervene” Examiner interprets “waits” as delaying), and otherwise planning a path to drive the ADV based on the driving decision without delay (Agnew, [0027] “when there is a low probability of collision and therefore the system waits longer to implement a braking maneuver with the expectation that no collision is likely to occur”).

Agnew, as modified, does not teach a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle and the obstacle is greater than a predetermined distance threshold.  However, Polonsky teaches these limitations.  

Polonksy teaches a data processing system (Polonsky, [106] “data processor”], comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle.  (Polonsky, [0113] “non-transitory computer readable recording medium for storing one or more programs (i.e., software modules)”) and the obstacle is greater than a predetermined distance threshold (Polonsky, [0092] “determines whether a distance to the object of interest is greater than a predefined threshold distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Agnew to include a data processing system and a non-transitory machine-readable medium and distance between the ADV and the obstacle is greater than a predetermined distance threshold as taught by Polonsky in order to process “specific information stored therein and including at least one of a size and shape of an object defined as the object of interest” (Polonksy, [0091]) and to calculate “a distance to the object based on the calculated time interval” in order to avoid collision with the obstacle (Polonsky, [0056]).

Regarding Claim 16, Modified Agnew teaches the system of claim 15, wherein the operations further comprise: determining that the obstacle is a static obstacle based on the sensor data (Agnew, [0037] “the cameras…sensors…and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified…Classification can include identifying if the object is fixed” Examiner interprets “fixed” as static); determining a current status of the obstacle; and calculating the confidence score based on a current status of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”).

Regarding Claim 17, Modified Agnew teaches system of claim 16, wherein the current status of the obstacle comprises one or more of a speed of the obstacle or a type of the obstacle (Agnew, [0037] “Classification can include identifying if the object is fixed or moving and if moving at what speed and direction”).  

Regarding Claim 18, Modified Agnew teaches the system of claim 15, wherein the operations further comprise: determining that the obstacle is a dynamic obstacle based on the sensor data ([0037] “the cameras…sensors 36 and other detection systems are utilized to detect objects proximate the vehicle…The objects identified proximate the vehicle are classified…Classification can include identifying if the object is fixed or moving”); predicting a moving trajectory of the obstacle based on moving history of the obstacle (Agnew, Fig 6 Box 86 shows the step of creating “predictive model of object path”, Examiner interprets “path” as trajectory); and calculating the confidence score based on the moving trajectory of the obstacle (Agnew, Fig 6 Box 88 shows the step of “determine collision confidence”).  

Regarding Claim 19, Modified Agnew teaches system of claim 18, wherein the confidence score is calculated further based on a current status of the obstacle (Agnew, [0033] “As the collision confidence number changes, due to e.g. vehicle movement, object movement as the car is moving, the desired braking deceleration maneuver and rate may also be changed. The controller…continually generates updated predictive models based on movement of the object…and the vehicle…to enable recalculation of the confidence number over the course of the braking maneuver”).

Regarding Claim 20, Modified Agnew teaches the system of claim 15, wherein the driving decision is a yield decision to slow down the ADV (Agnew, [0019] “automatic braking system…may be actuated to slow…the vehicle”, Fig 6 Box 90 shows the deceleration decision control to slow down the ADV “light brake” )

Regarding Claim 21, Modified Agnew teaches system of claim 15, wherein the driving decision is a stop decision to stop the ADV (Agnew, [0019] “automatic braking system…may be actuated to….stop the vehicle”, Fig 6 Box 90 shows the deceleration decision control to stop the ADV “hard brake” ).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ebrahimi Afrouzi et al. (US 20210089040 A1) discloses a confidence level concerning uncertainty of an object (Ebrahimi Afrouzi, [0539] “determining that there is a high probability of a dynamic obstacle”, [0546] “confidence of a decision”).
Zeng et al. (US 20170057474 A1) discloses an object classifier (Zeng, [0018] “object detection device…will be used to sense objects both stationary and dynamic; however, the determination of whether the objects are stationary or dynamic is determined by the classifier”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662